DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 1 does recite a gas that is generated in the first receiving space.  However, “the gas” recited in claim 2 is a different gas from that recited in claim 1, i.e. the gas generated at the cathode in the second receiving space.  It is suggested to amend claim 2 to recite “… while allowing a gas generated in the second receiving space to be discharged”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 101748791) in view of Yu et al (CN 107319877).
Park et al teach (see abstract, figs. 2, 3, and 5) an apparatus for manufacturing hydrogen containing water.  The apparatus comprised a housing (100) having a first receiving space (121) formed therein, a cylinder (200) detachably coupled to a top end of the housing (100) to form a second receiving space (210), the second receiving space bordering with a top surface of the housing (100), a connecting passage (123) vertically penetrating a top wall of the housing to interconnect the first receiving space (121) and the second receiving space (210), an ion exchange membrane (140) closing the connecting passage, an electrolysis part (15) comprising an anode (153) in the first receiving space (121) and a cathode (151) in the second receiving space (210).  Park et al teach an exhaust pipe (500) vertically penetrating a top wall of the housing to interconnect the first receiving space and an external space.  
Thus, Park et al fail to teach the exhaust pipe penetrating a bottom wall of the housing, nor the presence of the water inlet duct, second cap, and gas capture space.  
Yu et al teach (see abstract, figs. 1-4) a similar apparatus for manufacturing hydrogen containing water, wherein the oxygen gas generated at the anode (8) is lead out of the apparatus from a first receiving space (22) located below an ion exchange membrane (7) through a vertically extending water inlet duct (liquid tube 28) that penetrated the top wall of the housing surrounding the first receiving space (22) and interconnecting the first receiving space (22) and the second receiving space (interior of cylinder 25), a (second) cap (1) coupled to a top end of the water inlet duct (liquid tube 28), wherein the top end of the water inlet is positioned higher than the ion exchange membrane such that a gas capture space (adjacent gas-water separating valve 2) is formed in an upper portion of the water inlet duct, and the oxygen gas generated in the first receiving space being captured in the gas capture space before being discharged through an exhaust pipe (29, 20) that vertically penetrated through a bottom wall of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the downward extending exhaust pipe, water inlet duct, second cap and gas capture space taught by Yu et al in place of the upward extending exhaust pipe of Park et al because Yu et al teach that the arrangement of the gas capture space located above the ion exchange membrane in combination with an exhaust pipe extending downward through the bottom wall of the first receiving space permitted better separation of the oxygen gas generated at the anode in the first receiving space.  
Regarding claim 4, as noted above, Yu et al suggested replacing the gas water separation valve top by “aeration and water blocking film” to achieve the function of waterproof ventilation.  This “aeration and water blocking film” is a “first waterproof membrane” as claimed.  
Regarding claim 6, the exhaust pipe of Yu et al vertically extended all the way to the gas capture space.
Regarding claim 7, the top end of the exhaust pipe of Yu et al was positioned higher than the ion exchange membrane and lower than a bottom surface of the second cap.
Regarding claim 8, Park et al teach (see abstract, fig. 2) a filter unit 600 located within an exhaust pipe and configured to filter ozone from the oxygen gas being discharged through the first waterproof membrane.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 101748791) in view of Yu et al (CN 107319877) as applied to claim 1, and further in view of Zhang et al (CN 205222779).
Park et al and Yu et al fail to teach an air vent for the second receiving space.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the air vent taught by Zhang et al to the apparatus of Park et al for the purpose of preventing too much pressure from building up in the second receiving space or to avoid large pressure release when opening the second receiving space for consumption of the hydrogen-containing water.  
Further, it would have been obvious to have added the “aeration and water blocking film” taught by Yu et al to the air vent of Zhang et al to keep the liquid water within the second receiving space while allowing gaseous contents to escape out of the air vent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794